Citation Nr: 1537266	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-31 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.  

2.  Entitlement to service connection for chronic migraine headaches.  

3.  Entitlement to service connection for residuals of a right ankle sprain.  

4.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2002 to March 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for migraine headaches and residuals of a right ankle sprain, as well as an initial rating in excess of 10 percent for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

 A chronic low back disability, including arthritis, was not present during service or until several years thereafter, and is not shown to have been caused by any in-service event, injury or disease.


CONCLUSION OF LAW

 A chronic low back disability was neither incurred in nor aggravated by service nor may arthritis be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A June 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examination, in March 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Chronic Low Back Disability

The Veteran contends that service connection is warranted for her low back disability that she asserts had its onset while she was on active duty.  She states she continue to have back pain.  

Review of the Veteran's STRs shows that she did have complaints of back pain while on active duty, but complaints in 2004 were of upper, not lower, back pain.  On post-deployment examination in 2006, she indicated that she had had back pain during her deployment, but did not currently have the pain.  During outpatient treatment in January 2007, the Veteran reported that she did not currently have back pain and on an evaluation in December 2007, her back was reported as being normal.  

An examination was conducted by VA in June 2008.  At that time, the Veteran reported a history of back pain that started in 2005 and was intermittent in the mid and lower back.  She said the pain increased with bending.  Over the past 12 months she denied having had an incapacitating episode of back pain, did not use a brace, and denied radiation of pain into the lower extremities.  She also denied acute flare-ups over 24 hours.  On examination, there was no muscle spasm in the lumbosacral spine and no tenderness noted.  There was mild scoliosis.  Active range of motion was restricted by pain in forward flexion.  X-ray studies of the thoracic spine showed dextroscoliosis.  Studies of the lumbosacral spine were normal.  The diagnosis of lumbosacral spine disability included strain with limited motion, dextroscoliosis on X-ray of the thoracic spine, and otherwise normal lumbosacral spine X-ray.  

VA outpatient treatment records included a complaint of chronic back pain during treatment for unrelated disability in June 2010.  No clinical findings related to a low back disability were noted at that time.  

An examination was conducted by VA in March 2014.  At that time, the diagnosis was lumbar spine degenerative disc disease, without radiculopathy, with an onset date during 2011.  The examiner reviewed the Veteran's medical records, noting STRs that showed a complaint of upper back pain in September 2004 that was related to the weight of her breasts; the 2006 post-deployment questionnaire where the Veteran reported having back pain during her deployment, but no current back pain; and the June 2008 X-ray study that was normal.  The examiner then noted that an MRI study of the lumbar spine in November 2011 had showed a small focal central disk protrusion at L3-4 without spinal canal stenosis or neural foraminal narrowing.  She stated that she had undergone physical therapy at that time with no help in her discomfort.  The Veteran had current complaints of back pain for which she used over-the-counter Biofreeze spray.  After examination, the examiner rendered an opinion that it was less likely than not that the Veteran's low back disability was incurred in or caused by any claimed in-service injury, event or illness.  The rationale included the reference to the 2004 back pain being due to the weight of the Veteran's breasts, the 2006 post-deployment questionnaire that led the examiner to assume that any back pain during deployment had resolved; the 2008 X-ray study showing no abnormalities of the lumbar spine; and a 2011 MRI study showed a small focal L3-4 disc protrusion with normal alignment and curvature of the lumbar spine showing that it was not affected by the previously reported "thoracic dextroscoliosis."  Regarding the scoliosis, the examiner explained that, by definition a scoliosis required 10 degrees of curvature so that the 8 degrees of curvature that has been reported does not meet the criteria for scoliosis.  Given this information, it was considered less likely than not that the current mild L3-4 protrusion was related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, the record shows that the Veteran had an episode of upper back pain in 2004, which has been attributed to her breast size; and complaints of lower back pain while she was deployed, which had apparently resolved by the time of her return from deployment.  On examination in June 2008, shortly after her release from active duty, lumbosacral strain was assessed, but this was not demonstrated on examination in 2014.  Rather, the more recent examination diagnosed degenerative arthritis of the lumbar spine.  The 2014 examiner, who rendered the only medical opinion in evidence, opined that the Veteran had acute back pain during service that had resolved as demonstrated by normal X-ray studies in 2008 and was unrelated to the degenerative joint disease that was first manifested in 2011.  As such, there is no medical evidence of a nexus between the in-service complaints of back pain and the present disease or injury.  As a lay person, the Veteran is not competent to determine the etiology of her lumbar spine disease.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for a low back disability is denied.  


REMAND

Regarding the issue of service connection for migraine headaches, the Board notes that the Veteran's STRs show that she was treated for migraine headaches while she was on active duty.  On VA examination in June 2008, she was diagnosed as having chronic migraine headaches, without an opinion regarding whether this disorder may be related to service.  While a March 2014 VA examiner opined that the Veteran's headache disorder was more likely the result of a pituitary tumor or Rathke cyst, but did not comment or refer to the June 2008 diagnosis that had been made.  As such, the Board finds the opinion insufficient for rating purposes and a supplemental opinion is warranted.  

Regarding the issue of service connection for a right ankle disability, the Board notes that the Veteran reported having sustained an ankle strain during service and the STRs show that she was treated for bilateral ankle sprains in September 2004.  The August 2008 rating decision that denied service connection for right ankle sprain residuals indicated that the Veteran had not sustained such an injury during service and a nexus opinion was not obtained.  After considering the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the rating of the Veteran's right shoulder disability, the Veteran and her  representative have argued that the VA examinations of record do not take the Veteran's flare-ups of disability into account.  "[W]hen a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating."  Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring that the "frequency and duration of outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").   However, in Voerth it was noted that examination during recurrence, when the recurrence only lasted a day or two, was infeasible (whereas in Ardison, supra, the recurrences lasted weeks or months).  The Board finds that an attempt should be made to arrange for an examination of the Veteran during a period of flare-up.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's file to be returned to the examiner who conducted the March 2014 VA examination for a supplemental opinion.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran had a migraine headache disorder that is related to service.  The examiner must specifically comment on the diagnosis of chronic migraine headaches made on June 2008 VA examination.  If the examiner who conducted the March 2014 examination is not available, the Veteran should be scheduled for an additional examination by another examiner who should be requested to render the requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any right ankle disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any right ankle disability is related to service, including the complaints of right ankle sprain noted during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The Veteran should be scheduled for VA examination to determine the current severity of her right shoulder disability.  If possible, the examination should be scheduled for a period of flare-up; if this is not possible, the reasons should be provided.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  The examiner must then comment on the effect of the appellant's service-connected disability on her ordinary activity and her ability to procure and maintain employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


